DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on September 14, 2022 for the patent application 15/326,783 filed on January 17, 2017. Claims 1, 4-6 and 8-13 are amended. Claims 2, 3 and 7 are cancelled. Claims 1, 4-6 and 8-13 are pending. The first office action of February 17, 2022 and the second office action of June 30, 2022 are fully incorporated by reference into this Non-Final Office Action.

Claim Objections
Claims 1, 4-6 and 8-13 are objected to because of the following informalities: typographical errors. 
Claims 1, 4-6 and 8-13 recite the following: “inspite.” Specifically, the word is misspelled. The Examiner reasonably believes this is a typographical error. For the purpose of examination the word will be interpreted as follows: “in spite.” Appropriate correction is required. 

Claims 5 and 11 recite the following: “controling.” Specifically, the word is misspelled. The Examiner reasonably believes this is a typographical error. For the purpose of examination the word will be interpreted as follows: “controlling.” Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process); and substantially similar claim 9 is directed to “a system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “making component unit as one structural functional independent system in language learning system,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
 “enabling user to select component unit of language, wherein the component unit includes basic character, phoneme, syllable, word, sentence; 
disassembling a phoneme, which is minimum unit in form of a character of a language, into several basic characters in the form of the phoneme, and disassemble a syllable, which is minimum unit of pronunciation of a language, into phonemes constructing the pronunciation of the syllable, the user to have a less burden by minimizing learning unit or number at the initial stage of learning, wherein the disassembling is for reducing the learning unit or number, and the user requires more thoughtful consideration with respect to language learning and include foreigners, children in multicultural families, people having problems in language learning, hearing-impaired people and normal people; 
constructing the form of the phoneme by rotation and combination of the disassembled several basic characters to be suitable for the writing order of a language, and constructing forms of a syllable, a word, and a sentence by combining the phoneme, and construct the pronunciation of the syllable by shortening the pronunciation interval of the disassembled phonemes, for the user to learn an unknowing by gradually expanding the range from a knowing via sufficient deduction; 
exposing the disassembled or constructed units and the disassembling or constructing proceedings by method including animation, control of exposure interval; and 
interrelating the disassembled or constructed units with various learning games in the language learning system, for share and reuse of the disassembled or constructed units, inspite of structural functional independence system.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “making component unit as one structural functional independent system in language learning system,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.” Therefore, claims 1 and 9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 4 is directed to “a method” (i.e. a process); and substantially similar claim 10 is directed to “a system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “constructing various games as one structural functional independence system in language learning system,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“interrelating language learning material with system for making component unit, system for producing learning material, system for exposing learning content information, or system for indicating feedback information in the language learning system, for share and reuse of the language learning material, inspite of structural functional independence system, and getting disassembled or constructed units, learning material and curriculum, learning content information and exposure factors, or feedback search conditions, for share and reuse of the gotten elements; 
constructing various the games with common elements, wherein the common elements are constructed similarly in the various games and are for controlling individual games and include language learning materials, shooting or hitting, background music or pronunciation and repetition thereof, image or motion picture, cycling, shooting count, hitting count, hitting ratio and running time; 
constructing the various games with individual elements, wherein the individual elements are constructed individually in each of the various games and include frame, dropping basic character, fish, fishing, animation, card, constructing words, linking pronunciations to words, hitting the moving balloon, game character, eating out of syllable cards, slot machine, matching syllables, finding the word, entire image, combining words, constructing sentences, song, constructing the lyrics; 
providing the various games to user for user's concentration and interest, wherein the various games are learning games utilized in the language learning system and include constructing games, finding and connecting or constructing games; 
exposing the game elements and the proceedings of the game elements in one game of the various games by controlling the exposure factors including position, sequence, time, interval;
enabling the user to take action of each of the game elements in one game of the various games, wherein the user's action includes selecting or manipulating or pointing, and to perform specifically fitted tasks for the user's improvement in language learning, reading, listening, speaking, and writing abilities, wherein the tasks include constructing a phoneme, a syllable, a word, and a sentence, or finding a character, a pronunciation, a meaning, and a song and connecting the findings together or constructing a phoneme, a syllable, a word, and a sentence with the findings;
recording the game results, wherein the game results are utilized as a data for checking the learning abilities of the user after the game completion and include hitting counts, shooting counts, hitting ratio and running time, wherein the hitting ratio is a scaled score of actual hitting counts with respect to shooting counts; and
interrelating the game results with system for indicating feedback information in the language learning system, for share and reuse of the game results, inspite of structural functional independence system.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of a use in “in language learning system.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “constructing various games as one structural functional independence system in language learning system,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.” Therefore, claims 4 and 10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 5 is directed to “a method” (i.e. a process); and substantially similar claim 11 is directed to “a system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “producing learning material as one structural functional independence system in language learning system” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“enabling user to take action of learning material personally and to select game of game list and to save the learning material for the user's positive mindset through more autonomous and active attitude and affection, wherein the user’s action includes inputting, writing; 
adding the learning material to learning list and produce the learning material
and information of the selected games, wherein the selected games information includes the information of interrelation between the learning material and the selected games controlling the learning material; 
enabling the user to take the action of curriculum personally and to save the curriculum; 
adding the curriculum to curriculum list and construct the curriculum; 
interrelating the learning material and the curriculum with the selected various learning games in the language learning system, for share and reuse of the learning material and the curriculum, inspite of structural functional independence system; and 
providing the language learning material and the interrelation information of the selected games and the curriculum for the user of the language learning system.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “producing learning material as one structural functional independence system in language learning system,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.” Therefore, claims 5 and 11 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 6 is directed to “a method” (i.e. a process); and substantially similar claim 12 is directed to “a system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “exposing learning content information as one structural functional independence system in language learning system,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“exposing the learning content information to user momentarily repeatedly with a time interval in stages cyclically by controlling exposure factors to stimulate the user not to put a strain during the learning, wherein the information is associated with language learning material and includes a basic pronunciation of the language that user intends to learn and characters thereof, a basic pronunciation character described in the native tongue of the user, a quick pronunciation and characters thereof, a quick pronunciation character described in the native tongue of the user, an animation of a pronunciation organ, a motion picture of a pronouncing mouth shape, a motion picture of a sign language for the user's easier learning of the language and better remembering of the pronunciation, and includes the user's language characters, an image, a motion picture, a basic grammar information, a word order information, a literal translation and liberal translation information for the user's easier understanding of a meaning, a syntax, and a word order of the language, and the exposure factors are for controlling exposure of the learning content information and include range, position, sequence, direction, rate, time, interval, frequency, cycle, display or no, object, automatic or manual, rotation, appearance or disappearance; and 
interrelating the learning content information and the exposure factors with various games in the language learning system, for share and reuse of the learning content information and the exposure factors, inspite of structural functional independence system.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “exposing learning content information as one structural functional independence system in language learning system,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.” Therefore, claims 6 and 12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 8 is directed to “a method” (i.e. a process); and substantially similar claim 13 is directed to “a system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “indicating feedback information as one structural functional independence system in language learning system,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“enabling user to take action of various search conditions and to search the feedback information of learning or game by the various search conditions, wherein the user's action includes inputting or writing, selecting and the search conditions include learning material data or curriculum, game, language, member, date; 
interrelating the search conditions including information of the game or the learning material with various learning games in the language learning system, for share and reuse of the search conditions including information of the game or the learning material, inspite of structural functional independence system, and getting results of the game, for share and reuse of the game results;  
creating statistical data statistically processed based on the game results, wherein the statistical data is statistical values of the game results of scores accumulated through the game and includes ranking and transition;
visually indicating the feedback information via schematization based on combination of the game results and the search conditions and the statistical data so that the user can figure out at once change in the user's learning ability and prepare for next goal for oneself, wherein the schematization is graphical processing of information and includes graphing or indicating by graph of change in transition, and the feedback information includes various types of information created by the combination of the game results and the search conditions and the statistical data, and the feedback information is constructed with customized content including level, improvement, deficiency, requirement in the user's learning ability; and 
enabling the user to check with any level of any improvement or any requirement by comparing level of the user's learning ability to that of other user or that of the user's previous one via the visual feedback information.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “indicating feedback information as one structural functional independence system in language learning system,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use in “a language learning system.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.” Therefore, claims 8 and 13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 4-6 and 8-13, recites the following limitations: “one structural functional independence system in language learning system, embodied via tool including various recorded materials or playing instruments or computer programs.”
These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1, 4-6 and 8-13 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. 

Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a language learning system.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claimed limitations of “one structural functional independence system in language learning system, embodied via tool including various recorded materials or playing instruments or computer programs,” as claimed. 
Per M.P.E.P. § 2164.05(a), the state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. Here, the Applicant’s figures fail to illustrate a working example. This lack of enablement is further evidenced by the lack of enablement as discussed in the written description of the specification in paras. [0004]-[0005]. At best, paras. [0004]-[0005] describe the nature of the art, but are not enabling. Specifically, it will require undue experimentation by one having ordinary skill in the art to achieve the functionality being claimed. 
Also, the wands factor of quantity of experimentation per M.P.E.P. § 2164.06 states “the test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Furthermore, per In United States v. Telectronics, Inc., 857 F.2d 778, 8 USPQ2d 1217 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989), the court ruled that since one embodiment (stainless steel electrodes) and the method to determine dose/response was set forth in the specification, the specification was enabling. Here, the specification provides no guidance or working examples to enable one with ordinary skill in the art to achieve the claimed functionality with regard to the Applicant’s “one structural functional independence system in language learning system, embodied via tool including various recorded materials or playing instruments or computer programs,” as claimed. As such, since experimentation is clearly necessary, it reasonably appears to be undue based on the lack of examples provided and the insufficient amount of guidance within the specification. Therefore, claims 1, 4-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Rejections under 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6 and 8-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4-6 and 8-13 are replete with indefinite recitations, inconsistent terminology, and generally confusing language that does not apprise the person of ordinary skill in the art what exactly it is that the applicant intends to claim as their invention. Listed below are further examples of such indefinite language. Due to the number and complexity of such instances, this list is merely representative and is not necessarily comprehensive. The Examiner respectfully requests the Applicant to amend the claims to clarify the language.

Claims 1, 4-6 and 8-13 recite various forms of “system.” The limitation “one structural functional independence system” is previously introduced in each claim. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 4-6 and 8-13. Therefore, claims 1, 4-6 and 8-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 4 and 10 recite various forms of “elements.” The limitations “common elements” and “individual elements” are previously introduced in claims 4 and 10. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 4 and 10. Therefore, claims 4 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 8, 11, 12 and 13 recite various forms of “information.” The limitations “common elements” and “individual elements” are previously introduced in claims 4 and 10. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 5, 6, 8, 11, 12 and 13. Therefore, claims 5, 6, 8, 11, 12 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on September 14, 2022 related to claims 1, 4-6 and 8-13 are fully considered, but are not persuasive.  

Drawings
The Applicant respectfully argues “In the Office Action mailed on June 30, 2022, the Examiner issued a notice that the failure to use solid black lines render FIGS. 1,2,7,8 and 10 from complying with 37 CFR 1.84(a)(1), and the use of shading in an otherwise non-perspective view prevents FIGS. 3-9 from complying with 37 CFR 1.84(m), and the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 1-11 from complying with 37 CFR 1.84(b)(1). Taking the Examiner's opinions into consideration, applicant amends all Drawings again.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore the drawing objections are withdrawn.
Claim rejections – 35 USC §101
2. In relation to Step 2A, Prong 1.
The Applicant respectfully argues “Also, in most of paragraphs in entire specification, phrase "the learning system to which the present invention is applied" is described. Also, if the examiner checks section "BRIEF DESCRIPTION OF DRAWINGS" of specification, through descriptions of 'a screen image of a system' or 'a screen image of a game', the examiner will be able to understand that the system of applicant's present invention is physical or tangible and possesses screen as concrete structure that would qualify as a device or part under the definition of a machine.”
The Examiner respectfully disagrees. The Applicant’s argument, at best, describes an intended use of a screen which is not further defined or claimed. As such, the argument is not persuasive. 

The Applicant respectfully argues “If the examiner checks the above citation of paragraph [0005] of Description, through descriptions of 'the learning system to which the present invention is applied' or 'any learning tool which enables a sufficient distinction of morphology of a language will suffice', the examiner will be able to understand that the system of applicant's present invention has physical or tangible form. So, in these amendments filed at this time, for definiteness of these features of the system, applicant amends each of the Claims 1, 4-6, and 8-13 by adding phrases "embodied via tool including various recorded materials or playing instruments or computer programs.”
The Examiner respectfully disagrees. The Applicant’s para. [0005] merely states the description of the related art. The Applicant’s argument does not provide anything substantive, on an evidentiary basis, to indicate that an abstract idea is not being claimed. As such, the argument is not persuasive. 

The Applicant respectfully argues “Also, in these amendments, in relation to "interrelating" of the Claims 1, 4-6, and 8- 13, applicant amends each of the Claims by pointing out substance or existence of object of "interrelating" instead of reference by claim number for more definiteness.”
The Examiner respectfully disagrees. The Applicant’s notion that “more definiteness” is the standard for overcoming a determination of an abstract idea, is incorrect and inconsistent with both the MPEP and what has been established by the courts. As such, the argument is not persuasive. 
The Applicant respectfully argues “Through entire specification or Description and Drawings, a person skilled in the prior art will be able to understand these features explicitly and ascertain them clearly and infer them clearly.”
The Examiner respectfully disagrees. Again, the Applicant’s argument(s) is/are applying the wrong standard(s) to determine subject matter eligibility at Step 2A, prong 1; or anywhere else throughout the subject-matter eligibility determination process. The remainder of the arguments in this section pertaining to claim groupings 1 and 9; claims 4 and 10; claims 5 and 11; claims 6 and 12; and finally claims 8 and 13 are repetitive and derivative of these previously asked and answered arguments with regard to “more definiteness. As such, the arguments are not persuasive. 

3. In relation to Step 2A, Prong 2.
The Applicant respectfully argues “Applicant makes objections against the examiner's opinion that Step 2A, Prong 2 of the subject-matter eligibility analysis of each of the Claims 1, 4-6, and 8-13 is "No". If the examiner checks entire specification including claims or Description and Drawings, the examiner will be able to ascertain that each of independent claims of applicant's present application, itself is one structural functional independence system (or hardware) in language learning system. So, in these amendments filed at this time, for definiteness of these features of the systems in the language learning system, applicant amends each of the Claims 1, 4-6, and 8-13 by adding phrases "as one structural functional independence system" so that claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the language learning system structure.”
The Examiner respectfully disagrees. First, the Applicant’s written description of the specification as originally filed does not have support for the amended "as one structural functional independence system" and has necessitated by amendment rejections for a lack of written description and lack of enablement under 35 USC §112(a). Second, as previously stated throughout prosecution, the Applicant’s claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of an intended use in “a language learning system.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “one structural functional independence system in language learning system,” is not providing a practical application. As such, the argument is not persuasive. 

The Applicant respectfully argues “each of the Claim 1 as a whole or the Claim 9 as a whole is directed to method or system for making learning component unit in language learning system (including 'disassembling', 'constructing', 'exposing' performed by the language learning system) and interrelating the made learning component units with various games of game system for share and reuse inspite of structural functional independence of each of systems in the language learning system. It can be expected that internal performance of the language learning system will be improved.”
The Examiner respectfully disagrees. Again, the Applicant’s argument(s) is/are applying the wrong standard(s) to determine subject matter eligibility at Step 2A, prong 2; or anywhere else throughout the subject-matter eligibility determination process. The remainder of the arguments in this section pertaining to claim groupings 4 and 10; claims 5 and 11; claims 6 and 12; and finally claims 8 and 13 are conclusory, repetitive and derivative of these previously asked and answered arguments with regard to “share and reuse” (i.e. intended use). As such, the arguments are not persuasive to demonstrate a practical application is claimed. 

4. In relation to Step 2B.
The Applicant respectfully argues “In relation to additional elements or combination of elements that integrate the judicial exception as the examiner's opinion of Step 2A into a practical application, applicant explained in the applicant's above arguments "111.3.". 
On basis of the applicant's above arguments "111.3." or 'entire specification or Description and Drawings', applicant will explain that additional elements or combination of the additional elements of each of the Claims 1, 4-6, and 8-13, as a whole, may amount to inventive concept. Also, subsection "IV.1.(a)-(e)" of applicant's response filed on May 10, 2022 can be referred.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and fails to demonstrate that something “significantly more” is being claimed. As such, the argument is not persuasive. 

The Applicant respectfully argues “In relation to the Claims 1, 9, it is grasped that there is no separate disassembling system or learning system may process learning component unit such as word or sentence etc individually or no interrelation between learning system and game system in the prior art. So, in the prior art, the number of learning contents or learning component unit used in 'learning' or 'game' may be large, and share and reuse of resources or processing functions between systems may be impossible, and increase of system overload is predicted. Therefore, for example, the learning burden on user in the prior art will increase.”
The Examiner respectfully disagrees. Again, the Applicant’s argument(s) is/are applying the wrong standard(s) to determine subject matter eligibility at Step 2B; or anywhere else throughout the subject-matter eligibility determination process. The remainder of the arguments in this section pertaining to claim groupings 4 and 10; claims 5 and 11; claims 6 and 12; and finally claims 8 and 13 are conclusory, repetitive and derivative of these previously asked and answered arguments with regard to “systems in the prior art.” As such, the arguments are not persuasive to demonstrate that anything “significantly more” is being claimed. Therefore, the rejections under rejection under 35 USC §101 are not withdrawn. 

Claim rejections – 35 USC §112
The Applicant respectfully argues “applicant amends each of the Claims by pointing out substance or existence of object of "interrelating" instead of reference by claim number for more definiteness. Reconsideration and withdrawal of the Examiner's Claim Rejection is requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. However, the Applicant’s amendments have warranted new grounds for rejection under 35 USC §112. Therefore the rejections under 35 USC §112 are not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715